Citation Nr: 1334850	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  11-15 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the case was subsequently returned to the RO in St. Paul, Minnesota.  

The Board has reviewed both the physical claims file and the Virtual VA electronic claims file.

In his May 2011 substantive appeal, the Veteran requested a hearing by live videoconference before a member of the Board.  A review of the record shows, however, that in May 2012 the Veteran submitted a form cancelling his hearing request.  The Veteran's hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e) (2013).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to direct service connection for a hearing loss disability as a result of exposure to hazardous noise during his active service as a truck driver.  Specifically, the Veteran stated in his VA Form 9 that his "hearing loss started as a direct result of [his] military acoustic trauma."  

The Board remands the claims on appeal for additional development because the VA medical examiner's opinion is inadequate.  

"[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, . . . he must provide an adequate one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate medical opinion must consider all relevant evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  It must consider the veteran's prior pertinent medical history and must also include clear conclusions, supporting data, and a reasoned medical explanation.  Barr v. Nicholson, 21 Vet. App. 303, 311; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Finally, it must consider all raised theories of entitlement.  Stefl, 21 Vet. App. at 120.  

Service treatment records (STRs) contain audiograms from both the Veteran's September 1961 induction and July 1963 separation examinations.  Without converting the 1961 induction examination audiogram from American Standards Association (ASA) values to ISO (ANSI) (International Standards Organization-American National Standards Institute) units, it showed values between zero and fifteen at all tested frequencies.  It is noted that prior to November 1967, audiometric test results were reported in standards set forth by the ASA; since November 1, 1967, those standards have been set by the ISO-ANSI.  After conversion to ISO (ANSI) units, however, the audiograms appear to show that, while the Veteran did not have a hearing disability as defined under 38 C.F.R. § 3.385, he did appear to have hearing impairment upon induction into service.  Specifically, the audiogram showed decibel level thresholds of 30 at 500 Hertz, and 25 at both 1,000 and 2,000 Hertz for both ears.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is between 0 and 20 decibels, while anything above 20 decibels indicates some degree of hearing loss).  After similarly converting the 1963 separation examination audiogram, the Veteran had decibel level thresholds under 20 for all tested frequencies upon separation from service.

The May 2010 (with addenda in February 2011 and May 2011) VA examiner reviewed the Veteran's 1961 and 1963 audiograms in ASA values and found in a May 2011 addendum opinion that there were no significant shifts in the Veteran's hearing during service.  This opinion did not consider the accurate Hertz  frequencies values.  The VA examiner did not appear to address the post-conversion decibel level thresholds above 20 from the Veteran's 1961 induction examination, or the post-conversion decibel level thresholds from the 1963 separation examination.  Consequently, the VA examiner's opinion did not address the significance of these findings to include whether the Veteran had a preexisting hearing impairment that was aggravated, or permanently increased in severity, during his military service and, if so, whether there is clear and unmistakable evidence that any aggravation was due to the natural progress of his disease or otherwise not due to his active service.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Provide the Veteran with an addendum opinion by the same VA examiner or, if unavailable, from another VA audiologist, to clarify whether the Veteran's hearing impairment upon induction into service was aggravated (permanently worsened) due to his active service.

Provide the examiner with the claims file, including any pertinent evidence in Virtual VA/VBMS that is not already in the claims file.  The examiner should review the claims file, convert the September 1961 and July 1963 audiograms from ASA to ISO-ANSI standards prior to providing any opinion, and provide an opinion, based on examination results and the record, regarding whether the Veteran's preexisting hearing impairment increased in severity (permanently worsened) during service and, if so, whether there is clear and unmistakable (undebatable) evidence that the increase in severity was due to the natural progress of the disease or otherwise not caused by the Veteran's active service.  

The opinion must consider all pertinent medical history and lay testimony and contain a complete medical rationale.

2. The RO or AMC should undertake any additional development it deems warranted.

3. Then, the RO or AMC should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



